Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,

        Plaintiff,                       CASE NO.: 19-20624-CR-SINGHAL

        -vs-

  YUDEL GONZALEZ,

       Defendant.
  ______________________________/


     DEFENDANT'S MOTION FOR DOWNWARD VARIANCE AND/OR
   DEPARTURE FROM THE SENTENCING GUIDELINES BASED ON HIS
     PERSONAL HISTORYAND/OR PERSONAL CHARACTERISTICS


        COMES NOW the Defendant, Yudel Gonzalez, by and through his

  undersigned counsel and files the following Motion in support of a Downward

  Variance and/or Departure pursuant U.S.S.G. §5H1.6, Application Note (B), and

  the 18 U.S.C. §3553(a) factors. In light of Mr. Yudel Gonzalez’s extraordinary

  family circumstances, he respectfully submits that the recommended Guideline

  sentence herein is unduly punitive and a Downward Variance and/or Departure is

  necessary to serve the aims of 18 U.S.C. §3553(a), and for the Court to impose a

  sentence “sufficient, but not greater than necessary” in order to achieve individual

  accountability and just punishment under the unique facts of this case. See, United

  States v. Irey, 612 F.3d 1160 (11th Cir. 2010).
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 2 of 19




        The United States Sentencing Guidelines, formerly mandatory, now serve as

  one factor, among several, courts must consider in determining an appropriate

  sentence. Kimbrough v. United States, 128 S.Ct. 558, 564 (2007); see also Gall

  v. United States, 128 S. Ct. 586, 602 (2007). As modified by Booker, §18 U.S.C.

  3553(a) contains an overarching provision instructing district courts to impose a

  sentence sufficient, but not greater than necessary, to achieve the goals of

  sentencing. Kimbrough, 128 S. Ct. at 570. Those purposes are: the need for the

  sentence imposed: A) to reflect the seriousness of the offense, to promote respect

  for the law, and to provide just punishment for the offense; B) to afford adequate

  deterrence to criminal conduct; C) to protect the public from further crimes of the

  defendant; and D) to provide the defendant with needed educational or vocational

  training, medical care, or other correctional treatment in the most effective manner.

  18 U.S.C. §3553(a)(2).

        In making this determination, the court must consider the nature and

  circumstances of the offense, the history and characteristics of the defendant, the

  kinds of sentences available, the Guideline range and any comments thereto, the

  need to avoid unwarranted sentence disparities, and the need to provide restitution

  to any victims. 18 U.S.C. §3553(a).

        To this end, a sentencing judge must independently evaluate the appropriate

  sentence not only in light of the purposes and factors of §3553(a), but also in




                                           2
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 3 of 19




  consideration of arguments that the Guidelines sentence itself fails properly to

  reflect §3553(a) considerations. Rita v. United States, 127 S. Ct. 2456, 2465

  (2007). In evaluating such an argument, the sentencing court does not enjoy the

  benefit of a legal presumption that the Guidelines sentence should apply. Id.;

  Nelson v. United States, 129 S. Ct. 890, 892 (2009) (reversing Fourth Circuit’s

  ruling that within-Guidelines sentences are presumptively reasonable.).

        Courts, once again, have increased discretion in sentencing defendants and

  can substantially reduce unwarranted disparities while achieving somewhat more

  individualized justice. See United States v. Crosby, 397 F.3d 103, 114 (2nd Cir.

  2005). In the instant case, there are several factors that warrant a downward

  variance from the 30 to 37 months guidelines range agreed upon by the parties

  after a prolonged period of time of back and forth conversations to finally agree on

  the above guideline range which allowed Mr. Yudel Gonzalez to argue personal

  characteristics for Variance and/or Departure of the guideline range; and much

  more so from the guideline range of 63-78 to months as calculated by Probation.

  History and Characteristics of Yudel Gonzalez

        Yudel Gonzalez is a 36 year old Hispanic male. Originally from Cuba and

  born in humble circumstances, Yudel was raised under low socioeconomic

  conditions. He is the only child born to the union of his parents. His father died

  when Yudel was six (6) years of age. Yudel moved to the United States when he




                                           3
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 4 of 19




  was 18 years of age, to join his Mother who was already living in the United

  States. Yudel has lived in Miami, Florida, for the past eighteen (18) years and

  lives with his Mother and with his common-law-wife and their two (2) year minor

  child. Yudel has been in a relationship with Jessica Ponce De Leon for three (3)

  years. They have one child, Bella, who is two (2) years of age. Yudel also has a

  three (3) year old little girl from a prior relationship.

         His common-law-wife Jessica will testify and tell the Court that Yudel is a

  wonderful Father and significant other. That Yudel is the backbone of the family;

  that she is unemployed and that without Yudel’s financial assistance she does not

  know what will happen to her and to her baby.




                                              4
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 5 of 19




                                        5
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 6 of 19




                                        6
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 7 of 19




        As the Court will see, there is more to Yudel Gonzalez than the PSI could

  possibly cover:

            “Yudel is the backbone of our family. Yudel is a great father and a

              good human being, who has a heart of gold. Yudel dedicates the little

              free time he has from work to our little girl. Yudel is truly remorseful

              for having committed this crime. Yudel is the sole bread winner in

              their home; and that she does not have the economic resources to care

              for their baby; and that she does not even know what she and their

              baby will do without Yudel.



                                            7
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 8 of 19




                     – Jessica Ponce de Leon, common-law-wife of 3 years.

            “Yudel is a true friend that is always there when needed. Yudel is

              very devoted to his family and Yudel is very involved in his role as a

              father, whether financially or otherwise. That he has always known

              Yudel as the rock and provider for his family.           That Yudel is

              deserving of a second opportunity.

                     – Hadrian Rodriguez, Friend for 15 + years.

             “My opinion of Yudel Gonzalez is the best, I have no words to

               describe how many virtues and qualities he has, I feel lucky to have a

               friend like him, he is a correct, calm person, good friend, good father,

               hard worker, loves his family, he is always there when you need him,

               he is someone worth admiring and respecting. I think that in this

               society we are living in there are few people with the values and

               qualities of Yudel.”

                     – Maylen Mancebo, friend of 7+ years.

        Yudel’s decision to become involved in this offense was illegal and wrong.

  However, for the past five and a half (5.6) years Yudel has completely turned his

  life around, and has been a productive member of society. For the past five and a

  half (5.6) years, Yudel has dedicated his life to making sure that he does the right

  thing for his family. Yudel is the only person who is gainfully employed in his




                                           8
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 9 of 19




  household. Yudel works hard, including working overtime in order to provide for

  the household; and spends whatever hours he can with his family, ensuring that his

  child gets the best of his time, love and attention. His common-law-wife is not

  employed outside the home and her primary role is caring for their two (2) year old

  baby. As the sole bread-winner in his immediate family, Yudel is an indispensable

  and irreplaceable head of the household. Without Yudel’s financial support his

  common-law-wife Jessica and his little baby Bella will not have a place to live;

  and will have to resort to obtaining public assistance just to eat.          These

  extraordinary family circumstances warrant a downward variance.

        In United States v. Anderson, 267 Fed. App'x 847 (11th Cir. 2008) the court

  affirmed a sentence of probation with home-confinement for white collar

  defendant where Guidelines were 18 to 24 months and prosecutor was requesting

  18 month sentence, explaining that under Gall, district courts had wide discretion

  at sentencing.

        In United States v. Rowan, 530 F.3d 379 (5th Cir. 2008) the court affirmed

  a sentence of five years supervised release for a defendant convicted of possession

  of child pornography where Guidelines were 46 to 57 months, finding that such

  sentence was not unreasonable under Gall.

        In United States v. Bueno, 549 F. 3d 1176 (8th Cir. 2008) a case where the

  defendant possessed more than 70 kilograms of cocaine, the court affirmed a




                                           9
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 10 of 19




   sentence of probation with house arrest for five years, where Guidelines were 108-

   135 months, noting that '"offenders on probation are nonetheless subject to several

   standard conditions that substantially restrict their liberty...and the district court

   observed in this case Bueno is subject to house arrest during the entire five-year

   period of probation.

         In United States v. Whitehead, 532 F. 3d 991 (9th Cir. 2008) the court held

   that the district court did not abuse discretion when it sentenced the defendant to

   probation with substantial amount of community service and house arrest where

   the defendant was convicted of supplying counterfeit access cards causing loss of

   $1 million dollars and guidelines range was 41-51 months.

         The Second Circuit has approved downward variances based upon

   extraordinary family circumstances. See United States v. Jones, 460 F.3d 191

   (2nd Cir. 2006) (15 month variance reasonable based on education, emotional

   condition, favorable employment record, family support and good record on State

   probation). In United States v. Galante, 111 F.3d 1029 (2nd Cir. 1997), the Court

   approved a downward departure from 46-57 months incarceration down to 24

   months home detention based upon the extraordinary family circumstances. Id. at

   1030. Galante was in a stable marriage, had two children ages 8 and 9 and took a

   very active role in his children’s lives.




                                               10
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 11 of 19




         Post-Booker, this Court can use the same reasons used by the Court in

   Galante to justify a downward variance for Yudel herein. The Court compared the

   case to the decisions made in United States v. Johnson, 964 F.2d 124, 129 (2nd

   Cir. 1992) and United States v. Alba, 933 F.2d 1117, 1122 (2nd Cir. 1991) and

   found that similar to Galante, “the reduction or elimination of time to be served in

   prison permitted the defendants to continue to discharge their existing family

   responsibilities, avoided putting the families on public assistance and spared

   traumatizing the vulnerable emotions of defendants' children.

         In this case, only Yudel works and Jessica is a stay at home Mom; and all of

   their income comes from Yudel’s employment income. Jessica and his small

   daughters will suffer if Yudel is incarcerated for a prolonged period of time.

   Jessica is not working and even if she was able to find a minimal wage paying job,

   such wages would not be enough to pay for rent and support for herself and Bella.

   Additionally, Jessica does not have anyone who can take care of her minor child.

   Jessica’s Mother suffers from a medical condition that has left her with practically

   no strength in her hands and wrists ruling her out as a possible baby sitter because

   due to her medical condition she is unable to safely pick up or lift Bella if the need

   were to arise. (See copy of letter on Jessica Mother’s condition from her Doctor

   which is attached hereto as Defendant’s Exhibit “A”).




                                            11
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 12 of 19




         Under the unique facts of this cause, the people who would really suffer if

   Yudel were to be sentenced for an extended period of time are Yudel’s common-

   law-wife and most especially his children. A prolonged period of incarceration

   would require Jessica to apply for government assistance.

         This Court can take into consideration the consequences of Yudel’s

   prolonged incarceration from an economic standpoint and grant a downward

   variance. See Galante at 1037 (economic condition of defendant’s family not

   improperly considered). (economic condition of defendant’s family not improperly

   considered).

                  Post-Crime Rehabilitation and Risk of Re-Offending

         The Supreme Court in Gall v. United States, 128 S. Ct. 586, 600-01, held

   that post-crime rehabilitation is an acceptable basis for a downward variance. In

   Gall, the Court found that the rehabilitation of Gall was genuine because it took

   place prior to his arrest on the charges, thereby demonstrating that his behavior

   was not done solely for purposes of preparing sentencing mitigation. Id.; See also

   United States v. Clay, 483 F.3d 739, 745 (11th Cir. 2007) (variance from

   guideline range of 188-235 months down to 60 months upheld based upon post-

   crime rehabilitation); United States v. Halaska, 2009 WL 1090701 (S.D.Ill. 2009)

   (granting a 51 month downward departure for post-crime rehabilitation prior to

   Indictment); and United States v. Cherry, 487 F.3d 366, 369-70 (6th Cir. 2007)




                                           12
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 13 of 19




   (granting 43% downward variance from the guideline range where the defendant

   presented a low risk to reoffend).

         Yudel made a grave error in judgment in participating in the conspiracy

   charged in this case. In 2013 Yudel was going through a difficult time finding

   legitimate employment due to the different Night Clubs that he was working as a

   DJ at started closing down one business entity after the other. During this period

   of time in his life, Yudel was unable to obtain gainful employment and was going

   through financial difficulties in providing for his family. At that time, Yudel fell

   prey to the lure and temptation of a woman whom he called and considered to be

   an “Aunt” who lured him into committing this crime by letting Yudel believe that

   she was a law abiding person and that her money, businesses and properties were

   totally legitimate. (Attached hereto as Exhibit “B” is a copy of a Polygraph

   Examination Result of Yudel which corroborate the above and reflect that Yudel

   did not know that the check his “AUNT” provided to him derived from health care

   fraud). The “AUNT” informed Yudel to create a Corporation and that she would

   provide him with checks from her businesses for him to deposit into the bank

   account of the Corporation, for him to keep ten (10%) of the money and return to

   her or to her daughter, in cash, the balance of the money.

         Trusting his “AUNT’, Yudel fell hook, line and sinker and did as she

   instructed of him; and he became involved in the conspiracy to cash the checks




                                            13
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 14 of 19




   provided to him by and/or through his Aunt. His “Aunt” gave Yudel the money to

   open the first corporation; gave him the name to use for the Corporation; gave him

   the name of the attorney to contact to open the Corporation; and provided Yudel

   the money needed to pay the attorney for his services and for recording the

   Corporation.

           A little over seven (7) months after opening the first Corporation, the “Aunt”

   instructed Yudel to contact the same attorney to open a second corporation and

   provided Yudel with the new name for the second Corporation. On that occasion,

   she told Yudel to use his own money to pay for the expenses of opening said

   Corporation, and he did as instructed.

           Yudel was involved in the conspiracy for about fifteen (15) months, more or

   less.

           Yudel was arrested in this case in September, 2019. From January 2015 to

   the time of his arrest herein more than four and a half (4.6) years had passed; and

   during that four and a half (4.6) year period, Yudel had been continuously

   gainfully employed and living a law abiding life.

           For the more than five and a half (5.6) years following his involvement in

   the conspiracy, Yudel has changed his life around; he has been gainfully

   employed; he has been living a crime free life and he has rehabilitated himself.

   Yudel has spent the last five and a half (5.6) years working hard to provide for his




                                             14
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 15 of 19




   family working as a DJ at a Male club. Additionally, upon being released on bond

   on this case, his employers permitted and allowed Yudel to continue working as a

   DJ at their business establishment which is reflective of the new, law abiding man

   that Yudel has become through hard work, commitment, sacrifice and dedication;

   and working all overtime hours that he is given so that he can provide for his

   family.

         One of the aims of incarceration is rehabilitation, but here, rehabilitation has

   already occurred.

         In addition to his rehabilitation, Yudel is at low risk for recidivism. He is a

   first-time non-violent offender, who has been in a relationship with the mother of

   his minor child for three (3) years and has stable employment. The Sentencing

   Commission’s reports on who recidivates puts Yudel in the lowest risk factor, with

   almost no chance of committing future crimes. Aside from this case, Yudel has

   never been arrested in his life.

         See, The Criminal History Computation of the Federal Sentencing

   Guidelines, Recidivism and the “First Offender,” and U.S. Parole Commission

   Salient Factor Score, all found at www.usssc.gov/research.html. Specifically, these

   reports show that:

              Recidivism rates decrease with age and educational level. Criminal

                History Computation at 12-13.




                                            15
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 16 of 19




              Stable employment, marriage and children are all associated with

                lower recidivism; Id. at 12.


              Defendants are more likely to recidivate when sentenced to straight

                prison, as opposed to probation or split sentences. Id. at 13.


         Further, there is evidence that prison exposes less serious offenders to more

   serious ones, thus leading to increased recidivism.         See Lynne M. Veraitis,

   Tomaslav V. Kovandzic, Thomas B, Marvel, The Criminogenic Effects of

   Imprisonment: Evidence from State Panel data 1974-2002, 6 Criminology &

   Public Policy 589 (2007). Limiting Yudel’s exposure to more serious offenders is

   a factor to take into consideration.

         According to data provided by the Sentencing Commission, judges are now

   somewhat more likely to consider family circumstances when issuing a lenient

   sentence. But even if family circumstances contribute to the sentence reduction,

   they are typically not the sole motivator.

         In addition, sentencing law’s overarching goal of uniformity may be at odds

   with the competing interests of specific third parties, often children.       Judge

   Weinstein articulated this tension by explaining that “the punishment of the parent

   may so adversely affect the innocent child that punishment of one is in practical

   effect punishment of both,” and by adding that this problem is “especially true of




                                                16
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 17 of 19




   the adverse psychological effects of deprivation of a parent’s presence during the

   initial years of development.”

         This perspective implicates the just deserts principle of sentencing and

   would urge judges to balance the need to punish an offense in a consistent manner

   with the imperative of avoiding unnecessary harm to innocent third parties. See,

   Jack B. Weinstein, The Effect of Sentencing on Women, Men, the Family, and the

   Community, 5 COLUM. J. GENDER & LAW 169, 176 (1996). See also, DAN

   MARKEL ET AL., PRIVILEGE OR PUNISH: CRIMINAL JUSTICE AND THE

   CHALLENGE OF FAMILY TIES (2009), “[T]he fact that offenders do not

   ‘deserve’ sentencing discounts in an abstract sense does not mean that

   accommodations should never be made ...Incarcerating a defendant with

   significant family responsibilities unquestionably imposes tremendous costs on

   innocent family members, and those costs are most severe when the defendant is

   an irreplaceable caregiver to vulnerable family members.”).

         Yudel’s two year old daughter and his common law Wife will be left out in

   the streets and homeless if Yudel is taken away from them. Yudel has learned a

   hard lesson in life by trusting people, specifically a woman that he considered to be

   his “AUNT” who recruited and lured him into becoming involved in this crime, yet

   Yudel has turned his life around and has become a law abiding citizen and has




                                            17
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 18 of 19




   rehabilitated himself. Under the unique circumstances of the facts of this case, a

   downward variance is respectfully requested.

                                    CONCLUSION

         Yudel Gonzalez requests this Honorable Court to grant this Motion for

   Downward Variance and/or Departure from the Guidelines.           In this case, an

   alternative sentence, i.e., a sentence of home detention so that Yudel can continue

   to work, support his family and be present to help and guide his minor children in

   their formative years; with an extended period of Supervised Release, and

   community service hours is sufficient but not greater than necessary to meet the

   aims of punishment for Yudel Gonzalez. This Court has the power and discretion

   to fashion a sentence that better serves and protects the psychological welfare and

   wellbeing of his two innocent minor children vis-à-vis Yudel losing his liberty.

   Incarceration in accordance with the Guidelines might well result in the destruction

   of an otherwise strong family unit.

                                         Respectfully submitted,

                                         BATISTA & BATISTA, P.A.
                                         Attorneys for the Defendant
                                         7171 Coral Way, Suite 400
                                         Miami, Florida 33155
                                         Telephone: (305) 267-5139
                                         Facsimile: (305) 267-4108
                                         E-mail: Jrebatistalaw@gmail.com

                                     By: /s/ Jose’ R.E. Batista
                                        Jose' R.E. Batista, Esq.



                                           18
Case 1:19-cr-20624-AHS Document 67 Entered on FLSD Docket 10/12/2020 Page 19 of 19




                            CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

   with the Clerk of Court using CM/ECF; on this 12th day of October, 2020.

                                 /s/ Jose’ R.E. Batista
                                      COUNSEL




                                           19
